Title: To George Washington from Jacob Read, 1 February 1784
From: Read, Jacob
To: Washington, George



Sir
Annapolis [Md.] 1st Feby 1784

By the post which arrivd from the Northward yesterday I had the honour to receive under Cover to myself the Letter I now do Myself the pleasure to inclose to you.
As we have been for a Considerable time Without a post to or from the Southward I have preferred Sending this Letter to Mount Airy to be forwarded by any Conveyance that May offer from that place by a private hand and if none at present Shoud offer then to be put into the post office at Marlboro.
By the desertion (for it deserves no other name) of one of the Delaware Delegates Congress are again left to do little more than meet and adjourn de die in diem. & I do not hear of any other Delegation Coming forward. Colonel Humphry’s late of Your family is here—our Situation has not admitted of our

thinking of any thing in behalf of that Gentleman and others in his Situation.
Two very good and I think honorable places are now Vacant Vizt the place of Under Secr[e]tary of foreign Affairs and of Deputy Secratry of Congress. You know the abilities and genius of Col. Humphry’s I wou’d be obliged to you for your Opinion Whether you think either of those wou’d Suit that Gentleman? and whether you Wou’d recommend his acceptance of either—The Latter is 1000 Dollars the former 800 per Annum. Do me the honour to present my most respectful Compliments to your Lady and believe that I am with the gratest respect and Esteem Sir Your Most obedient and most Humble Servant

Jacob Read


P.S. The Minister of France Monssr Marbois are here. Also Genl Armand and a Number of other Officers asking what we cannot grant I pity & feel for them, but this is almost all than Can be afforded them.

